— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 10, 1986, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the jury’s verdict was not against the weight of the evidence (CPL 470.15 [5]). Contrary to the defendant’s position, the eyewitness accounts of the defendant’s deliberate participation in the fatal beating of the victim, coupled with the medical testimony, clearly established that the defendant intended to cause serious physical injury to the victim (Penal Law § 125.20 [1]; People v Bruen, 119 AD2d 685, lv denied 68 NY2d 768). Furthermore, the trial court did not commit error in refusing to submit the lesser included offense of manslaughter in the second degree to the jury since no reasonable view of the evidence would support such a verdict (see, People v Vargas, 125 AD2d 512). Mollen, P. J., Brown, Rubin and Kooper, JJ., concur.